russelmeremploymentag_image1.jpg [russelmeremploymentag_image1.jpg]




EXHIBIT 10.17
November 13, 2018
Russ Elmer


Dear Russ:
On behalf of ServiceNow, Inc. (the “Company”), this letter agreement (the
“Agreement”) sets forth the terms and conditions of your employment as General
Counsel of the Company. This Agreement amends and restates the letter agreement
between the Company and you dated September 25, 2018 (the “Prior Offer Letter”)
in its entirety.


1.
Position. Effective on your Start Date (as defined below), you will serve as the
Company’s General Counsel reporting to the Company’s Chief Executive Officer
(the “CEO”). You will have all of the duties, responsibilities and authority
commensurate with the position. Your employment with the Company will commence
as soon as practicable on a date to be determined by you and the CEO, which
shall be no later than November 26, 2018 (such start date, your “Start Date”).
Your office will be at the Company’s headquarters, currently located in Santa
Clara, CA. You will be expected to devote your full working time and attention
to the business of the Company.



2.
Term. Subject to the terms of this Agreement, this Agreement will remain in
effect for a period commencing on the Start Date and continuing until
termination of your employment as set forth herein (the “Employment Term”).



3.
Cash Compensation.



a.
Base Salary. Your initial annual base salary (the “Base Salary”) will be four
hundred thousand Dollars ($400,000.00), less required deductions and
withholdings, payable in accordance with the Company’s normal payroll practices.
Thereafter, your annual base salary will be determined by the Leadership
Development and Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”). Your Base Salary will be pro-rated for any
partial years of employment during your Employment Term.










--------------------------------------------------------------------------------




b.
Target Bonus. During the Employment Term, you will be eligible to participate in
our executive corporate bonus program. Your initial annual bonus target will be
seventy-five percent (75%) of your Base Salary which equals three hundred
thousand Dollars ($300,000.00) for the applicable fiscal year (your “Target
Bonus”). Whether you receive the Target Bonus, and the amount of actual bonus
amount awarded (your “Actual Bonus”) will be determined by the Compensation
Committee in its sole discretion based in all cases upon the achievement of both
Company and individual performance objectives as established by the Compensation
Committee. To earn any Actual Bonus, you must be employed by the Company on the
last day of the period to which such bonus relates and at the time bonuses are
paid, except as otherwise provided herein. Your bonus participation will be
subject to all the terms, conditions and restrictions of the applicable Company
bonus plan, as amended from time to time. Your Actual Bonus for fiscal year 2018
will be pro-rated based upon the number of days you are employed within each
quarter during fiscal year 2018. The Actual Bonus shall be subject to required
deductions and withholdings.



4.
Relocation. The Company will provide you with a relocation package that is
commensurate with your position as a member of the Company’s senior executive
team. The Company’s head of Global Mobility will reach out to you separately to
address the details and terms of your relocation package.



5.
Benefits, Vacation & Expenses.



a.
You will be entitled to participate in all employee retirement, welfare,
insurance, benefit and vacation programs of the Company as are in effect from
time to time and in which other senior executives of the Company are eligible to
participate, on the same terms as such other senior executives, pursuant to the
governing plan documents.



b.
The Company will, in accordance with applicable Company policies and guidelines,
reimburse you for all reasonable and necessary expenses incurred by you in
connection with your performance of services on behalf of the Company.



6.
Equity Awards. Subject to this Section 6 and subject to the approval of the
Company’s Board of Directors (the “Board”) or the Compensation Committee, we
will recommend that you be granted equity awards on the first regularly
scheduled new hire grant date following your Start Date (the “Grant Date”) as
follows:





 

--------------------------------------------------------------------------------




a.
New-Hire RSU. The Company will grant you a restricted stock unit award to
acquire such number of shares of the Company’s common stock equal to two million
five hundred thousand Dollars ($2,500,000.00) divided by the average daily
closing price of the Company’s common stock on the New York Stock Exchange for
the twenty (20) trading days ending on the third trading day immediately prior
to the Grant Date, rounded up to the nearest whole share (the “New- Hire RSU”)
under the Company’s 2012 Equity Incentive Plan (the “Equity Plan”). The New-Hire
RSU will vest as follows: 25% of the shares subject to the New-Hire RSU shall
vest and settle on February 7, 2020, and the remaining shares will vest and
settle in equal quarterly installments thereafter over the next twelve (12)
quarters; provided that, subject to Section 8 below, vesting will be contingent
on your continued employment with the Company on the applicable time-based
vesting dates, and will be subject to the terms and conditions of the Equity
Plan and the Company’s standard form of restricted stock unit award agreement as
approved by the Compensation Committee for use under the Equity Plan (the
“Standard RSU Agreement”), and this Agreement.



b.
Sign-On RSU. The Company will grant you a restricted stock unit award to acquire
such number of shares of the the Company’s common stock equal to one million
Dollars ($1,000,000.00) divided by the average daily closing price of the
Company’s common stock on the New York Stock Exchange for the twenty (20)
trading days ending on the third trading day immediately prior to the Grant
Date, rounded up to the nearest whole share (the “Sign-On RSU”) under the Equity
Plan. The Sign-On RSU will vest as follows: one sixth (1/6) of the shares
subject to the Sign-On RSU shall vest and settle on May 7, 2019, and the
remaining shares will vest and settle in equal quarterly installments thereafter
over the next five (5) quarters; provided that, subject to Section 8 below,
vesting will be contingent on your continued employment with the Company on the
applicable time-based vesting dates, and will be subject to the terms and
conditions of the Equity Plan, the Standard RSU Agreement and this Agreement.



c.
Future Equity. You may be eligible for future equity grants as determined by and
pursuant to the terms established by the Compensation Committee.



7.
Definitions. As used in this Agreement, the following terms have the following
meanings.



a.
Cause. For purposes of this Agreement, “Cause” for the Company to terminate your
employment hereunder shall mean the occurrence of any of the following events,
as determined by the Company in its sole and absolute discretion:



i.
your conviction of, or plea of nolo contendere to, any felony or any crime
involving fraud, dishonesty or moral turpitude;



ii.
your commission of or participation in a fraud or act of dishonesty against the
Company that results in (or would reasonably be expected to result in) material
harm to the business of the Company;





 

--------------------------------------------------------------------------------




iii.
your intentional, material violation of any contract or agreement between you
and the Company or any statutory duty you owe to the Company or the improper
disclosure of confidential information (as defined in the Company’s standard
confidentiality agreement);



iv.
your conduct that constitutes gross insubordination, incompetence or habitual
neglect of duties and that results in (or would reasonably be expected to result
in) material harm to the business of the Company;



v.
your material failure to perform the duties of your position as General Counsel;



vi.
your material failure to follow the Company’s material policies; or



vii.
your failure to cooperate with the Company in any investigation or formal
proceeding;



provided, however, that the action or conduct described in clauses (iii), (iv),
(v), (vi) and (vii) above will constitute “Cause” only if such action or conduct
continues after the Company has provided you with written notice thereof and
thirty (30) days to cure the same if such action or conduct is curable.


b.
Change in Control. For purposes of this Agreement, “Change in Control” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events (excluding in any case transactions in
which the Company or its successors issues securities to investors primarily for
capital raising purposes):



i.
the acquisition by a third party of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;



ii.
a merger, consolidation or similar transaction following which the stockholders
of the Company immediately prior thereto do not own at least fifty percent (50%)
of the combined outstanding voting power of the surviving entity (or that
entity’s parent) in such merger, consolidation or similar transaction; 



iii.
the dissolution or liquidation of the Company; or



iv.
the sale, lease, exclusive license or other disposition of all or substantially
all of the assets of the Company.



Notwithstanding any of the foregoing, any transaction or transactions effected
solely for purposes of changing the Company’s domicile will not constitute a
Change in Control pursuant to the foregoing definition.




 

--------------------------------------------------------------------------------




c.
COBRA. For purposes of this Agreement, “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.



d.
Code. For purposes of this Agreement, “Code” means the Internal Revenue Code of
1986, as amended.



e.
Disability. For purposes of this Agreement, “Disability” shall have that meaning
set forth in Section 22(e)(3) of the Code.



f.
Good Reason. For purposes of this Agreement, “Good Reason” for you to terminate
your employment hereunder shall mean the occurrence of any of the following
events without your consent:



i.
any material diminution in your authority, duties or responsibilities as in
effect immediately prior to such reduction or a material diminution in the
authority, duties or responsibilities of the person or persons to whom you are
required to report;



ii.
a material reduction by the Company in your annual Base Salary or Target Bonus,
as initially set forth herein or as increased thereafter; provided, however,
that Good Reason shall not be deemed to have occurred in the event of a
reduction in your annual Base Salary or Target Bonus that is pursuant to a
salary or bonus reduction program affecting substantially all of the employees
of the Company or substantially all similarly situated executive employees and
that does not adversely affect you to a greater extent than other similarly
situated employees;



iii.
a relocation of your business office to a location that would increase your
one-way commute distance by more than thirty-five (35) miles from the current
location at which you performed your duties immediately prior to the relocation,
except for required travel by you on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
relocation; or



iv.
failure of a successor entity to assume this Agreement;



provided, however, that, any such termination by you shall only be deemed for
Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to resign for Good Reason within ninety (90) days
following the first occurrence of the condition(s) that you believe
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) you voluntarily
resign your employment within one hundred twenty (120) days following the end of
the Cure Period.


8.
Effect of Termination of Employment.





 

--------------------------------------------------------------------------------




a.
Termination by the Company for Cause, Death or Disability or Resignation without
Good Reason. In the event your employment is terminated by the Company for
Cause, your employment terminates due to your death or Disability (which
termination may be implemented by written notice by the Company if you have a
Disability), or you resign your employment other than for Good Reason, you will
be paid only: (i) any earned but unpaid Base Salary; (ii) except in the case of
termination for Cause or resignation without Good Reason, the amount of any
Actual Bonus earned and payable from a prior bonus period which remains unpaid
by the Company as of the date of the termination of employment determined in
good faith in accordance with customary practice, to be paid at the same time as
bonuses are paid for that period to other eligible executives; (iii) other
unpaid and then-vested amounts, including any amount payable to you under the
specific terms of any agreements, plans or awards, including insurance and
health and benefit plans in which you participate, unless otherwise specifically
provided in this Agreement; and (iv) reimbursement for all reasonable and
necessary expenses incurred by you in connection with your performance of
services on behalf of the Company in accordance with applicable Company policies
and guidelines, in each case as of the effective date of such termination of
employment (the “Accrued Compensation”).



b.
Termination without Cause or Resignation for Good Reason, Absent a Change in
Control. During the time period from the Start Date through the third (3rd)
anniversary of the Start Date, if the Company terminates your employment without
Cause or you resign your employment for Good Reason, in either case not in
connection with a Change in Control (which is dealt with in Section 8(c) below),
provided that (except with respect to the Accrued Compensation) you deliver to
the Company a signed general release of claims in favor of the Company on the
Company’s standard form of release (the “Release”) and satisfy all conditions to
make the Release effective within sixty (60) days following your termination of
employment, then, you shall be entitled to:



i.
the Accrued Compensation; and



ii.
a lump sum payment equal to six (6) months of your then-current Base Salary,
less required deductions and withholdings;



iii.
a lump sum payment equal to fifty percent (50%) of your Actual Bonus for the
then-current fiscal year based on: (x) actual achievement of Company performance
objectives and (y) deemed 100% achievement of personal performance objectives,
if any, less any quarterly payment previously paid, if any, subject to required
deductions and withholdings and paid when annual bonuses are otherwise paid to
active employees, but no later than March 15 of the year following the year in
which the termination of employment occurs; and



iv.
a payment of the COBRA premiums (or reimbursement to you of such premiums) for
continued health coverage for you and your dependents for a period of six (6)
months.







 

--------------------------------------------------------------------------------




c.
Termination without Cause or Resignation for Good Reason, in Connection with a
Change in Control. During the time period from the Start Date through the third
(3rd) anniversary of the Start Date, in the event a Change in Control occurs and
if the Company terminates your employment without Cause or if you resign your
employment for Good Reason, in either case within the period beginning three
(3) months before, and ending twelve (12) months following, such Change in
Control; and provided that (except with respect to the Accrued Compensation) you
deliver to the Company the signed Release and satisfy all conditions to make the
Release effective within sixty (60) days following your termination of
employment, then, (in lieu of any benefits pursuant to Section 8(b)), you shall
be entitled to:



i.
the Accrued Compensation;



ii.
a lump sum payment equal to six (6) months of your then-current Base Salary,
less required deductions and withholdings;



iii.
a lump sum payment equal to fifty percent (50%) of your Target Bonus for the
then-current fiscal year less any quarterly payment previously paid, if any,
subject to required deductions and withholdings;



iv.
a payment of the COBRA premiums (or reimbursement to you of such premiums) for
continued health coverage for you and your dependents for a period of six (6)
months; and



v.
immediate acceleration of one hundred percent (100%) of the number of
then-unvested shares subject to equity grants, unless otherwise provided (and to
the extent specified) by the terms of such grants.





d.
Miscellaneous. For the avoidance of doubt, the benefits payable pursuant to
Sections 8(b) through (c) are mutually exclusive and not cumulative. All lump
sum payments provided in this Section 8 shall be made no later than the 60th day
following your termination of employment (unless explicitly provided otherwise
above). In addition, Sections 8(b) and 8(c) and the benefits conferred therein
shall expire and terminate on the third (3rd) anniversary of the Start Date.
Notwithstanding anything to the contrary in this Agreement, (i) any reference
herein to a termination of your employment is intended to constitute a
“separation from service” within the meaning of Section 409A of the Code, and
Section 1.409A-1(h) of the regulations promulgated thereunder, and shall be so
construed, and (ii) no payment will be made or become due to you during any
period that you continue in a role with the Company that does not constitute a
separation from service, and will be paid once you experience a “separation from
service” from the Company within the meaning of Section 409A of the Code. In
addition, notwithstanding anything to the contrary in this Agreement, upon a
termination of your employment, you agree to resign prior to the time you
deliver the Release from all positions you may hold with the Company and any of
its subsidiaries or affiliated entities at such time, and no payment will be
made or become due to you until you resign from all such positions, unless
requested otherwise by the Board.





 

--------------------------------------------------------------------------------




9.
Parachute Payments. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code,
then, at your discretion, your severance and other benefits under this Agreement
shall be payable either (i) in full, or (ii) as to such lesser amount which
would result in no portion of such severance and other benefits being subject to
the excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by you
on an after-tax basis, of the greatest amount of severance benefits under this
Agreement, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Any reduction shall be made in
the following manner: first a pro-rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code, with equity all being reduced in reverse order of vesting and equity
not subject to treatment under Treasury regulation 1.280G- Q & A 24(c) being
reduced before equity that is so subject. Unless the Company and you otherwise
agree in writing, any determination required under this Section shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon you and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Accountants shall deliver to the Company and you sufficient
documentation for you to rely on it for purpose of filing your tax returns. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section.



10.
Section 409A. To the extent (i) any payments to which you become entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
your termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code and (ii) you are deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then such payment or payments shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service” (as such term is at the time defined in
regulations under Section 409A of the Code) with the Company; or (ii) the date
of your death following such separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum (without
interest).





 

--------------------------------------------------------------------------------




Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.


To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement), and each installment thereof, are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.


11.
At Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time, with or without
cause, and with or without advance notice. Any contrary representations that may
have been made to you are superseded by this Agreement. This is the full and
complete agreement between you and the Company on this term. Although your
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).



12.
Confidential Information and Other Company Policies. You will be bound by and
comply fully with the Company’s standard confidentiality agreement (a form of
which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to time
to the extent the same are not inconsistent with this Agreement, unless you
consent to the same at the time of such amendment.



13.
Company Records and Confidential Information.



a.
Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you prepare or use or
come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of employment.





 

--------------------------------------------------------------------------------




b.
Confidentiality. You acknowledge that you have acquired and will acquire
knowledge regarding confidential, proprietary and/or trade secret information in
the course of performing your responsibilities for the Company, and you further
acknowledge that such knowledge and information is the sole and exclusive
property of the Company. You recognize that disclosure of such knowledge and
information, or use of such knowledge and information, to or by a competitor
could cause serious and irreparable harm to the Company.



14.
Indemnification. You and the Company will enter into the form of indemnification
agreement provided to other similarly situated officers of the Company.



15.
Arbitration. You and the Company agree to submit to mandatory binding
arbitration, in Santa Clara County, California, before a single neutral
arbitrator, any and all claims arising out of or related to this Agreement and
your employment with the Company and the termination thereof, except that each
party may, at its or his option, seek injunctive relief in court prior to such
arbitration proceeding pursuant to applicable law. YOU AND THE COMPANY HEREBY
WAIVE ANY RIGHTS TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. This agreement to
arbitrate does not restrict your right to file administrative claims you may
bring before any government agency where, as a matter of law, the parties may
not restrict your ability to file such claims (including, but not limited to,
the National Labor Relations Board, the Equal Employment Opportunity Commission
and the Department of Labor). However, you and the Company agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted through the American Arbitration Association (the “AAA”). The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based. The arbitration will be
conducted in accordance with the AAA employment arbitration rules then in
effect. The AAA rules may be found and reviewed at http://www.adr.org. If you
are unable to access these rules, please let me know and I will provide you with
a hardcopy. The parties acknowledge that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement.



16.
Compensation Recoupment. All amounts payable to you hereunder shall be subject
to recoupment pursuant to the Company’s current compensation recoupment policy,
and any additional compensation recoupment policy or amendments to the current
policy adopted by the Board from time to time hereafter, as allowed by
applicable law.



17.
Miscellaneous.



a.
Employment Eligibility Verification. For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.





 

--------------------------------------------------------------------------------




b.
Background Check. This offer is contingent upon successful completion of a
criminal background check and a standard pre-employment drug test. The Company
reserves the right to withdraw its job offer based on information discovered
during the pre-employment screening process. Until you have been informed in
writing by the Company that such checks have been completed and the results
satisfactory, you should defer reliance on this offer.



c.
At-Will Employment, Confidential Information and invention Assignment Agreement
and Arbitration Agreement. This offer is also contingent on you signing the
Company’s At-Will Employment, Confidential Information and Invention Assignment
Agreement and Arbitration Agreement.



d.
Absence of Conflicts; Competition with Prior Employer. You represent that your
performance of your duties under this Agreement will not breach any other
agreement as to which you are a party. You agree that you have disclosed to the
Company all of your existing employment and/or business relationships,
including, but not limited to, any consulting or advising relationships, outside
directorships, investments in privately held companies, and any other
relationships that may create a conflict of interest. You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.



e.
Successors. This Agreement is binding on and may be enforced by the Company and
its successors and permitted assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to the Company or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of the
Company’s obligations under this Agreement and shall be the only permitted
assignee.



f.
Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to the CEO at the Company’s corporate headquarters.



g.
Waiver. No provision of this Agreement will be modified or waived except in
writing signed by you and an officer of the Company duly authorized by its
Board. No waiver by either party of any breach of this Agreement by the other
party will be considered a waiver of any other breach of this Agreement.





 

--------------------------------------------------------------------------------




h.
Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.



i.
Withholding. All sums payable to you hereunder shall be reduced by all federal,
state, local and other withholding and similar taxes and payments required by
applicable law.



j.
Entire Agreement. This Agreement represents the entire agreement between the
parties concerning the subject matter herein and supersedes all prior agreements
and understandings between you and the Company, including, without limitation,
the Prior Offer Letter. It may be amended, or any of its provisions waived, only
by a written document executed by both parties in the case of an amendment, or
by the party against whom the waiver is asserted.



k.
Governing Law. This Agreement will be governed by the laws of the State of
California without reference to conflict of laws provisions.



l.
Survival. The provisions of this Agreement shall survive the termination of your
employment for any reason to the extent necessary to enable the parties to
enforce their respective rights under this Agreement.



[SIGNATURE PAGE TO AGREEMENT FOLLOWS]


 

--------------------------------------------------------------------------------






Please sign and date this Agreement, and return it to me if you wish to accept
employment at the Company under the terms described above.
Best regards,


/s/ Pat Wadors    
Pat Wadors
Chief Talent Officer
ServiceNow, Inc.




I, the undersigned, hereby accept and agree to the terms and conditions of my
employment with the Company as set forth in this Agreement.


Accepted and agreed to this November 13, 2018:


    


By: /s/ Russ Elmer    
Russ Elmer
[SIGNATURE PAGE TO AGREEMENT]







